DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office action is in response to the Amendment filed on 09/26/2022.  
3.	Claims 1-26 are pending. All the pending claims are examined herein below.
Response to Arguments
4.	Applicant's arguments filed 09/26/2022 have been fully considered. The arguments directed to  Kakhandiki are persuasive. As a result the rejections by Kakhandiki are withdrawal.    On the other hand, the arguments directed to Schein are not persuasive, and as a result the rejection is maintained.
In regard to claim 15, the applicant argues as follows:  Schein et al. does not teach or suggest any sort of programmatic user interaction with a playback user interface as recited in claim 15.
The examiner respectively disagrees. To being with, playback or replay user interface is all over the specification of Schein. For example in  [0012] as a specific example, an automation system can receive an identifier of a graphical object and an identifier of an action that is performed at the graphical object from the runtime environment during a record phase. The automation system can replay that action by providing the identifier of the graphical object and the identifier of the action to the runtime environment during a replay phase. Accordingly, such automation systems rely on communication with and an understanding of (e.g., a capability to interpret identifiers from) the runtime environment to record and replay actions. In [0024] FIG. 2 is an illustration of an image-based automation system in a replay phase, according to an implementation. As illustrated in FIG. 2, image-based automation system 120 accesses or receives action descriptors 130 and performs actions relative to GUI 110 (or the graphical objects of GUI 110) in response to or based on action descriptors 130. Furthermore Schein teaches each claimed limitations as given rejection below.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 15-18, 22 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schein et al (US 20140033091 A1).
Schein et al is directed to IMAGE-BASED AUTOMATION SYSTEMS AND METHODS.

As per claim 15, Schein disclose a computer-implemented method for facilitating robotic process automation (see Abstract), the method comprising:
 identifying a software automation process that facilitates automation of a previously captured series of user interactions with at least one user interface presented to a user on a display device associated with a capture computing device (In one implementation, an image-based automation process includes identifying a graphical object of a graphical user interface and performing an action relative to the graphical object at the graphical user interface. The identifying is based on an image including the graphical object, see Abstract.  [0026] For example, image-based automation system 120 can trigger an event associated with the click action (e.g., a mouse button down event and a mouse button up event) at the location of the radio button control labeled "OPTION 2" previously identified by image-based automation system 120 by providing the event (or information associated with the event) to an operating system hosting GUI 110 via an application programming interface ("API") of the operating system). 
initiating execution of the software automation process ([0060] For example, process 600 can be implemented as application-specific circuitry or as a software module including instructions stored at a memory and executed at a processor in communication with the memory. More specifically, for example, process 600 can be implemented at an image-based automation system and executed during a record phase);	
capturing an image of a playback user interface that is presented on a display device associated with a playback computing device ([0003] FIG. 1 is an illustration of an image-based automation system in a record phase, according to an implementation. [0013] For example, image-based automation systems discussed herein record actions performed (e.g., that generate system events such as mouse down events, mouse move events, etc.) at graphical objects identified based on images of or including an automated software application (e.g., images in which an automated software application is shown or represented).
examining the captured image of the playback user interface to determine whether a corresponding user interface control is found within the captured image of the playback user interface ([0065] After the candidate graphical object is classified at block 622, process 600 proceeds to block 623 to determine whether identification of graphical objects within the image is complete. That is, at block 623 it is determined whether the graphical objects in the image have been identified. [0078] As a specific example, the image-based automation system implementing process 700 can include a structural analysis module to identify graphical objects within the image at block 721. For example, a structural analysis can identify graphical objects based on structural features of an image. Also see [0081]);
effecting programming user interaction with the corresponding user interface control of the playback user interface when the examining determines that the captured image of the playback user interface includes the corresponding user interface control ([0060] FIG. 6 is a flowchart of a process to determine actions associated with graphical objects, according to an implementation. [0062] After the action is detected, graphical objects within an image (e.g., an image acquired or accessed in response to detection of the action) are identified at block 620. In some implementations, the entire image is parsed or analyzed to identify all the graphical objects within the image. In other implementations, a portion of the image is parsed or analyzed to identify the graphical objects within that portion of the image. For example, a portion of the image within a predefined or selected distance from the action can be analyzed to identify graphical objects. Also see [0026]); and 
manipulating the playback user interface when the examining determines that the captured image of the playback user interface does not include the corresponding user interface control. ([0074] Process 600 can include additional or fewer blocks than those illustrated in FIG. 6. Additionally, one or more blocks of process 600 can be rearranged. For example, semantic information can be generated for each graphical object identified at block 620 and the graphical object at which the action occurred can be determined after the semantic information is generated. In other words, blocks 630 and 640 can be rearranged. As another example, other blocks can be rearranged. More specifically, for example, an image-based automation system implementing process 600 can identify a click action that results in a drop-down list opening. Subsequently, the image-based automation system can identify selection of an item in the drop-down list as a push button).

As per claim 16, Schein further discloses that the computer-implemented method as recited in claim 15, wherein the manipulating comprises: 
examining the captured image of the playback user interface to determine whether a movement user interface control is found within the captured image of the playback user interface ([ 0018] Image-based automation system 120 accesses images of GUI 110 to determine whether an action has been performed at a graphical object of GUI 110 (or the software application including GUI 110). For example, each time an action (e.g., an input marker such as a mouse cursor moves, a mouse click occurs, or a keyboard event such as a key down event or key up event) occurs at GUI 110, image-based automation system 120 accesses an image of GUI 110 to determine whether an action occurred at a graphical object of GUI 110. [0061] An action is detected at block 610. For example, an operating system can provide a notification of an action such as a movement of an input marker such as a mouse cursor, a mouse click occurs, or a keyboard action (or event) such as a key down action or key up action).; and 
effecting manipulation of the playback user interface using the movement user interface control to alter the playback user interface if the examining of the captured image of the playback user interface determines that the movement user interface control is found within the captured image of the playback user interface ([0074] More specifically, for example, an image-based automation system implementing process 600 can identify a click action that results in a drop-down list opening. Subsequently, the image-based automation system can identify selection of an item in the drop-down list as a push button. The image-based automation system can determine, for example, at block 650 that this sequence is not allowed (e.g., because drop-down lists do not include push buttons). Process 600 can then return to block 620 or block 640, for example, to re-classify the item in the drop-down list or to block 640 to generate different semantic information for the item in the drop-down list. Also see [0061]).

As per claim 17, Schein further discloses the computer-implemented method as recited in claim 16, wherein the method comprises: 
capturing a subsequent image of the altered playback user interface that is presented on the display device associated with the playback computing device ([0008] FIG. 6 is a flowchart of a process to determine actions associated with graphical objects, according to an implementation)
examining the captured subsequent image of the altered playback user interface to determine whether the corresponding user interface control is found within the captured subsequent image of the altered playback user interface ([0066] The graphical object at which the action is occurred is then determined at block 630. Said differently, the graphical object relative to which the action occurred is determined at block 630. For example, a graphical object that defines an area (e.g., a perimeter of the graphical object) in which the location at which the action occurred is included is selected from the graphical objects identified at block 620. Also see [0029]); and 
effecting programmatic user interaction with the corresponding user interface control of the altered playback user interface if the examining determines that the captured subsequent image of the altered playback user interface includes the corresponding user interface control. ([0050] Additionally, an instruction can describe an action or a graphical object at which the action should be performed that is different from the action or graphical object described in an action descriptor generated by an image-based automation system. Said differently, a script including instructions that are interpreted by instruction interpreter 510 can be edited to alter actions and/or the graphical objects at which the actions should be performed. For example, an instruction can be edited to alter a click action to a double click action or a graphical object to be the second check box control in a check box control set rather than the first check box control in the check box control set).

As per claim 18, Schein further discloses the computer-implemented method as recited in claim 16, wherein the movement user interface control includes a scrollbar control ([0016] Examples of such controls include control buttons (e.g., push buttons and radio buttons), check boxes, edit boxes, lists (e.g., scroll lists and drop-down lists)).

As per claim 22, Schein further discloses the computer-implemented method as recited in claim 15, wherein the previously captured series of user interactions includes a particular user interface control, and wherein the examining comprises determining whether the corresponding user interface control matches the particular user interface control ( [In one implementation, an image-based automation process includes identifying a graphical object of a graphical user interface and performing an action relative to the graphical object at the graphical user interface. The identifying is based on an image including the graphical object, see Abstract.  [0026] For example, image-based automation system 120 can trigger an event associated with the click action (e.g., a mouse button down event and a mouse button up event) at the location of the radio button control labeled "OPTION 2" previously identified by image-based automation system 120 by providing the event (or information associated with the event) to an operating system hosting GUI 110 via an application programming interface ("API") of the operating system).

As per claim 26, this non-transitory computer readable medium claim recites similar subject matter as that of clam 15, thus is rejected by the same rational and citations given to method claim 15. 
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
6.	Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Schein et al    in view of PENUMATCHA et al (US 2017/0205795 A1).

As per claim 19, Schein further discloses the computer-implemented method as recited in claim 18, wherein the effecting manipulation of the playback user interface comprises programmatically inducing a scrolling action (Schein, examples of such controls include control buttons (e.g., push buttons and radio buttons), check boxes, edit boxes, lists (e.g., scroll lists and drop-down lists)). 
But Schein does not explicitly state scrollbar control. PENUMATCHA, on the other hand, describes a scroll bar as required in the claim ([0117] FIG. 18 shows an exemplary embodiment wherein a two-finger input by the operator results in an equal amount of corresponding movement of the slider indicator (1803) (i.e. or scrolling indicator) along the graph (1802) of a user interface (1801).
Since Schein user interface controls are not limited to input fields, at the time of the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art to include any other user interface controls including PENUMATCHA’s slider bar controls in the system of Schein because such inclusion of user interface controls is expected/predicted in the user interface of Schein. 
The suggestion /motivation for doing so would have been to provide a variety of user interface controls into the system of Schein.
Therefore, it would have been obvious to combine PENUMATCHA with Schein to obtain the invention as specified in claim19.

As per claim 20, Schein in view of PENUMATCHA further discloses the computer-implemented method as recited in claim 18, wherein the effecting manipulation of the playback user interface comprises: determining an amount of scrolling to be performed; and programmatically inducing the determined amount of scrolling through use of the scrollbar control (PENUMATCHA, the slider indicator (1703) is movable corresponding to the movement of the operator's touch inputs. Touch movement up or down moves the slide indicator (1703) up or down within a range. The distance that the slide indicator (1703) moves is correlated to how many fingers are being used. See [0116-0118]).

As per claim 21, Schein in view of PENUMATCHA  further discloses the computer-implemented method as recited in claim 20, wherein the determining an amount of scrolling to be performed comprises determining an amount of scrolling available by the scrollbar control through the examining the captured image of the playback user interface (PENUMATCHA,  [0117] FIG. 18 shows an exemplary embodiment wherein a two finger input by the operator results in an equal amount of corresponding movement of the slider indicator (1803) along the graph (1802) of a user interface (1801). For example, if the operator slides two fingers 1 centimeter on the touch interface, the slider indicator (1803) would also move 1 centimeter).
Allowable Subject Matter
7.	Claims 1-14 and 23-25 are allowed. The following is an examiner’s statement of reasons for allowance: as argued by the applicant the applicant  Kakhandiki falls short to clearly teach “effecting manipulation of the playback user interface using the detected user interface control to alter the playback user interface, whereby visible content of the altered playback user interface being presented is at least partially different than visible content the playback user interface presented before the effecting manipulation;” as recited in method claim 1 and computer storage medium claim 23.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
10.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
11.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173. 
/TADESSE HAILU/Primary Examiner, Art Unit 2173